DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/14/2022.  Claims 1-8 and 10-13 are pending.  Claims 1 and 12 are independent.  Claims 4, 7, 11, and 12 are withdrawn from consideration.  Claim 13 has been newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an enlarged feature configured to selectively prevent insertion of the guidewire tube through the proximal opening of the introducer sheath into the lumen of the introducer sheath” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al.’866 (US Pub. No.: 2008/0269866) in view of Hamer et al.’215 (US Pub. No.: 2007/0083215) and von Oepen et al. (US Pub. No.: 2018/0126095).
Regarding claims 1,3, 5, 6, and 8, Hamer’866 discloses an endoluminal delivery system, comprising: an introducer sheath (introducer sheath, Paras. [0052], [0055] and claim 1) having a proximal end, a distal end, a lumen extending between the proximal end and the distal end, and a proximal opening at the proximal end providing access to the lumen (Paras. [0052], [0055] and claim 1); a delivery catheter (20, Figs. 2 and 7); an endoluminal device (40, Figs. 4 and 12) releasably maintained along the delivery catheter at a delivery profile (Para. [0036]), the endoluminal device having an inner lumen (Fig. 4), a first opening (proximal opening of 40, Fig. 4) providing access to the inner lumen, and a second opening (42, Fig. 4) providing access to the inner lumen; a guidewire tube (32, Fig. 7) removably received by the endoluminal device such that the guidewire tube is removable from the endoluminal device when the endoluminal device is in the delivery profile (Fig. 7 and Para. 0048]), the guidewire tube passing through the first opening of the endoluminal device into the inner lumen of the endoluminal device, and out of the second opening of the endoluminal device (Fig. 7 and Para. 0048]), the guidewire tube having a first end, a second end, and a lumen configured to receive a guidewire (Fig. 7 and Para. 0048]), the guidewire tube including an enlarged feature (Para. [0055], flap, knob, or large diameter plug) configured to selectively prevent insertion of the guidewire tube through the proximal opening of the introducer sheath into the lumen of the introducer sheath (Para. [0055]); a guidewire (guidewire, Para. [0054]) received in the lumen of the guidewire tube; wherein the enlarged feature includes a portion of the guidewire tube that defines an enlarged outer profile relative to a remaining portion of the guidewire tube (Para. [0055]); wherein the enlarged feature includes a knob (Para. [0055]); wherein the enlarged feature is positioned along a proximal portion of the guidewire tube (Para. [0055]).  However, Hamer’866 does not explicitly disclose that the delivery catheter is configured to be passed through the proximal opening into the lumen of the introducer sheath; and that the endoluminal device in the delivery profile is configured to be passed through the proximal opening into the lumen of the introducer sheath while the endoluminal device is maintained in the delivery profile; and wherein the enlarged feature is located at a position between the first end and the second end of the guidewire tube.
Hamer’215 teaches, in the same field of endeavor (delivery system), an introducer sheath (44 with 58, Figs. 4 and 6) having a proximal end (proximal end at 58, Figs. 4 and 6), a distal end (distal end inside the body, Fig. 6), a lumen (lumen of the introducer sheath, Fig. 4) extending between the proximal end and the distal end, and a proximal opening (proximal opening at or near 58, Figs. 4 and 6 and Para. [[0045]) at the proximal end providing access to the lumen; and a delivery catheter is configured to be passed through the proximal opening into the lumen of the introducer sheath (Fig. 6 and Para. [0049]); and an endoluminal device (78, Figs. 6-10) in the delivery profile is configured to be passed through the proximal opening into the lumen of the introducer sheath while the endoluminal device is maintained in the delivery profile (Figs. 6-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Hamer’866 to include that the delivery catheter is configured to be passed through the proximal opening into the lumen of the introducer sheath; and that the endoluminal device in the delivery profile is configured to be passed through the proximal opening into the lumen of the introducer sheath while the endoluminal device is maintained in the delivery profile as taught by Hamer’215 to obtain the advantage of guiding and/or protecting the delivery catheter and the endoluminal device into target site inside the body lumen (Hamer’215, Figs. 6 and 7 and Paras. [0049]-[0054]).
von Oepen teaches, in the same field endeavor (delivery system), a guidewire tube (122, Fig. 1) including an enlarged feature (146, Fig. 1) located at a position between a first end and a second end of the guidewire tube (Fig. 1).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the enlarged of Hamer’866 to be located at a position between the first end and the second end of the guidewire tube as taught by von Oepen in order to facilitate the control / handling of the guidewire tube while allowing the option of having the end of the guidewire tube to be connected to another surgical tool for a desired surgical function.  Alternatively, the location of the enlarged feature on the guidewire tube is merely an obvious matter of design choice to one of ordinary skill in the art since it is equally well in preventing the guidewire tube to be completely extended into the sheath with the enlarged feature located on either the end of the guidewire tube or at a location between the two ends of the guidewire tube.
Regarding claim 2, Hamer’215 further teaches that the proximal opening into the lumen of the introducer sheath is defined by a hemostatic valve (Para. [0045]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sheath of Hamer’866 to include that the proximal opening into the lumen of the introducer sheath is defined by a hemostatic valve as taught by Hamer’215 in order to prevent back-bleeding while allowing advancement of guidewires and subsequent devices (Para. [0045]).
Regarding claim 10, Hamer et al.’866 teaches that the enlarged feature defines a maximum diametric dimension that is greater than a maximum diametric dimension of adjacent portions (Para. [0055], the enlarged feature defines a maximum diametric dimension that is greater than a maximum diametric dimension of adjacent portions because it prevents the proximal end of the guidewire tube to fit inside the lumen of the introducer sheath).   Hamer et al.’866 in view of Hamer’215 does not disclose that the enlarged feature defines a maximum diametric dimension that is greater than a maximum diametric dimension of adjacent portions by at least 10%, 20%, 30%, 40%, 50%, 60%, 100%, 200%, 300%, or more.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to modify the invention of Hamer et al.’866 in view of Hamer’215 to include that the maximum diametric dimension defined by the enlarged feature is greater than the maximum diametric dimension of adjacent portions by at least 10%, 20%, 30%, 40%, 50%, 60%, 100%, 200%, 300%, or more because the relative size/proportion of the maximum diametric dimension of the guidewire tube defined by the enlarged feature to the maximum diametric dimension of adjacent portions of the guidewire tube of the claimed device, such that the enlarged feature defines a maximum diametric dimension that is greater than a maximum diametric dimension of adjacent portions by at least 10%, 20%, 30%, 40%, 50%, 60%, 100%, 200%, 300%, or more, and modified device of Hamer et al.’866 in view of Hamer’215 would perform equally well because the enlarged feature of Hamer et al.’866 defines a maximum diametric dimension that is greater than a maximum diametric dimension of adjacent portions and inhibit the proximal end of guidewire tube to be inserted through the introducer sheath.  Therefore, the relative size/proportion of the maximum diametric dimension of the guidewire tube defined by the enlarged feature to the maximum diametric dimension of adjacent portions of the guidewire tube of the claimed invention was not sufficient to patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04.  
Regarding claim 13, von Oepen teaches that the enlarged feature (146, Fig. 1) is attached around the guidewire tube (Fig. 1)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8, 10, and 13 have been considered but are moot in view of new ground of rejection.   In response to the argument(s) on pages 5-6 of the remarks, the newly applied art, von Oepen et al. (US Pub. No.: 2018/0126095), teaches a guidewire tube (122, Fig. 1) including an enlarged feature (146, Fig. 1) located at a position between a first end and a second end of the guidewire tube (Fig. 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the enlarged of Hamer’866 to be located at a position between the first end and the second end of the guidewire tube as taught by von Oepen in order to facilitate the control / handling of the guidewire tube while allowing the option of having the end of the guidewire tube to be connected to another surgical tool for a desired surgical function.  Alternatively, the location of the enlarged feature on the guidewire tube is merely an obvious matter of design choice to one of ordinary skill in the art since it is equally well in preventing the guidewire tube to be completely extended into the sheath with the enlarged feature located on either the end of the guidewire tube or at a location between the two ends of the guidewire tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771